Citation Nr: 1520677	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-40 289	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  

3.  Entitlement to service connection for chronic myelogenous leukemia (CML), to include as due to Agent Orange (herbicide) and radiation exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to September 1966.  

This case is before the Board of Veterans' Appeals (Board) on appeal of May 2008, July 2010, and March 2012 rating decisions issued by Regional Offices (RO) of the Department of Veterans Affairs (VA).  The May 2008 rating decision is from the RO in Cleveland, Ohio.  The July 2010 rating decision denying service connection for CML was issued by the RO in Jackson, Mississippi.  The Board notes that processing of all radiation exposure claims has been centralized at the RO in Jackson, Mississippi.  In September 2009, the Veteran was notified of such and his file was transferred from the agency of original jurisdiction (AOJ), which is the RO in Houston, Texas, to the Jackson RO for development and initial adjudication.  Thereafter the file was transferred to the Houston RO and the March 2012 rating decision denying the application to reopen the claim of entitlement to service connection for hypertension was issued.  Original jurisdiction of the Veteran's appeal remains with the Houston RO.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in in February 2015.  At the hearing, the Veteran waived initial AOJ consideration of additional evidence submitted.

In September 2009 correspondence, the Veteran alleged clear and unmistakable error (CUE) in an August 1972 rating decision denying entitlement to service connection for a back disability.  In November 2011, he alleged CUE in the May 2008 rating decision denying service connection for hypertension.  The Veteran's correspondence in May 2011 and April 2012 raises the issues reopening a claim of entitlement to service connection for foot fungus and for service connection for hepatitis.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The reopened issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed August 1972 rating decision, service connection for a back disability was denied.  

2.  The evidence received since the August 1972 rating decision regarding service connection for a back disability is new and raises a reasonable possibility of substantiating the claim.

3.  Degenerative disc disease of the lumbar spine is related to service.  

4.  In an unappealed May 2008 rating decision, service connection for hypertension was denied. 

5.  The evidence received since the May 2008 rating decision regarding service connection for hypertension is new and raises a reasonable possibility of substantiating the claim.

6.  It is at least as likely as not that the Veteran's CML was incurred in active service.

CONCLUSIONS OF LAW

1.  The August 1972 RO decision denying service connection for a back disability, is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 19.118, 19.153 (1972) [38 C.F.R. §§ 20.302, 20.1103 (2014)].

2.  The criteria for reopening a service connection claim for a back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2014).

3.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The May 2008 RO decision denying service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

5.  The criteria for reopening a service connection claim for hypertension have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2014).

6.  The criteria for service connection for CML have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations also provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected and once established for a secondary condition, the secondary condition shall be considered part of the original condition. This is secondary service connection.  38 C.F.R. § 3.310(a). 

When aggravation of a veteran's nonservice connected disability is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  In essence, 38 C.F.R. § 3.310(b) indicates that the "rating activity" must determine the extent of the service-connected disability by establishing a "baseline" level of severity and subtracting it from the level of severity after aggravation occurred. 

II. Analysis

Back

In an August 1972 rating decision, service connection for a back disability was denied based on a finding that a back disability was not shown during service or shown by the record.  The Veteran was notified of the decision by letter dated in September 1972.  

With respect to the Veteran's contention in his August 2007 correspondence that he did not receive the August 1972 rating decision, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling claims or appeals submitted by the Veteran, including by providing the Veteran notice of the rating decisions and his right to appeal such decisions.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  However, statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  The Board notes that the Veteran acknowledges having received the September 1972 notice of the rating decision, and the letter informed him of his appellate rights.  The Board further notes that an August 1972 VA Form 21-23 reflects that the Veteran had representation.  The Board finds that the Veteran was properly notified of the August 1972 rating and his appellate rights.  

No new and material evidence was received within one year of the letter.  See 38 C.F.R. § 3.156(b) (2014).  The Veteran did not appeal the August 1972 rating decision; thus, it is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 19.118, 19.153 (1972) [38 C.F.R. §§ 20.302, 20.1103 (2014)].

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened). 

The March 2008 VA examination reflects chronic low back pain likely secondary to degenerative disc disease and thoracic diffuse idiopathic skeletal hyperostosis.  This information is material because evidence of a current disability, along with the 1966 separation examination noting back pain in association with his duties, as well as the Veteran's testimony in February 2015, supports this element of the claim.  

The Board finds that the evidence received since the August 1972 rating decision regarding service connection for a back disability is new and raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, reopening is warranted for this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In May 2007 correspondence, the Veteran stated that his back was injured in association with his military occupational specialty (MOS) of Munitions Specialist, as it required hours of heavy lifting, and particularly during service in the Philippines and Viet Nam.  He noted there was limited equipment to support the fighter sorties, and as such, the equipment was reserved for moving heavier items, while lighter munitions weighing up to 260 lbs. were manually moved.  He added that in Ben Hoa, Vietnam, he was constantly unloading convoys laden with various explosives and munitions.  He recalled having unloaded by hand ammunition laden metal cans weighing 100 lbs. each, and heavy bombs.  He stated that he had treatment at various field stations, essentially consisting of being given aspirin for pain.  

Lending credibility to the Veteran's assertions is his DD Form 214 showing his MOS was munitions specialist, and service treatment records noting service in Southeast Asia, to include Vietnam.  In addition to a September 1965 audiometric evaluation noting noise exposure in association with a "Bomb Dump," and although the available service treatment records do not document treatment for back pain, the 1966 separation examination report specifically notes, "Occasional back pain associated with duties, lifting heavy weights."  

In addition, contemporaneous records include his July 1972 claim noting that during service in approximately July 1966, back pain had its onset in association with lifting/loading heavy bombs and that was treated for back pain at a field dispensary in Vietnam.  He indicated that he has had the same back pain and symptoms ever since.  

Further, in an August 2007 statement, the Veteran's former spouse noted having known the Veteran since 1967, and that they were married from 1968 to March 1976.  She stated that ever since she had known him, the Veteran has had chronic back pain. 

Consistent with the statement from the Veteran's former spouse is an August 2007 statement from W. F., the Veteran's former Ordinance Supervisor while the Veteran was employed at a Missile Range from September 1967 to 1976.  W. F. noted that, there were times when he had to relieve the Veteran from his job assignment, which included heavy lifting, due to his back problems and that the Veteran could hardly stand up straight, at times.  It was noted that the Veteran had contemporaneously conveyed that his back symptoms had their onset during service in Vietnam.  

In addition, the March 2008 VA examination report reflects a diagnosis of chronic low back pain likely secondary to degenerative disc disease.  It was noted that the Veteran gave a good history of chronic low back problems, which had been persistent and increased over the years.  The report of examination notes that although there was no specific injury to his back during service, the Veteran did a lot of heavy lifting of materials in the l960s during service that resulted in his severe back pain.  Although the opinion was that it was less than likely the Veteran's back pain is related to service, the opinion is based, in part, on a finding that the Veteran's back disability results in little functional impairment.  The degree of impairment, however, is for consideration in the assignment of an initial disability rating.  The issue before the Board is whether the Veteran's back disability is related to service.  

There is competent and credible evidence establishing that the Veteran's current back pain attributable to degenerative disc disease is related to the initial manifestations during service, as noted at separation, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, as the evidence is in favor of the claim, service connection for degenerative disc disease of the lumbar spine is warranted.  

Hypertension

In a May 2008 rating decision, service connection for hypertension was denied based on a finding that hypertension was not shown during service or within the initial year after separation and was secondary to service-connected type II diabetes mellitus.  The Veteran was notified of the decision by letter dated in June 2008.  

No new and material evidence was received within one year of the notice of the rating decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal the May 2008 rating decision; thus, it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The Veteran's testimony at a February 2015 Board hearing is new evidence, coupled with the February 2007 statement from the Veteran's private physician that the Veteran's type II diabetes mellitus has aggravated his hypertension, raises a reasonable possibility of substantiating the claim.  

The Board finds that the evidence received since the May 2008 rating decision regarding service connection for hypertension secondary to service-connected type II diabetes mellitus is new and raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, reopening is warranted for this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section. 

CML

If, a veteran was exposed to an herbicide agent during his active military, naval, or air service, certain diseases shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even if there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, he must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  It has been held that the provisions set forth in Combee, which, concerned exposure to radiation, are nonetheless equally applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).  

According to his military personnel records, the Veteran served in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides such as Agent Orange because there is no affirmative evidence to the contrary.

The Veteran's service treatment records do not reflect findings related to CML.  His post-service records show he was first diagnosed with CML many years after service.  Significantly, CML is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the presumption of service connection afforded for certain specific diseases associated with exposure to herbicides is not applicable in this case.

However, such does not preclude a finding in favor of service connection on a direct basis.  The relationship between the claimed disorder and the Veteran's military service need only be an as likely as not proposition.  

An August 2010 letter was authored by a VA physician, Dr. D.H.B., who is in the hematology section of a VA Medical Center and who is also a medical school professor.  Dr. D.H.B. concluded that there was a reasonable likelihood that the Veteran's CML is related to exposure to not only chemical toxins, and specifically benzene, carbon tetracholoride and napalm during service, but also the documented exposure to ionizing radiation.  The physician stated the following

There is no question that each of these agents has been associated with development of CML in scientific studies and it is well known that leukemia can develop years or decades after exposure as in [the Veteran's] case.  Also there seems to be no question that [the Veteran] was indeed exposed to these agents in the military, the only unknown being quantitation of the amount of this exposure.  

Given these facts, in my opinion there is indeed a reasonable likelihood that [the Veteran's] CML is a result of his exposure to one or more of these agents either singly or in combination.

In reaching a determination, the Board has accorded significant probative value to the August 2010 opinion because it persuasive with a well-reasoned explanation.  Although a May 2010 advisory opinion from VA's Under Secretary for Health weighs against the claim, the opinion focused solely on radiation exposure, compared to the several environmental hazards considered by Dr. D.H.B.  As Dr. D.H.B.'s opinion at least creates reasonable doubt concerning the etiology of the Veteran's CML, the Board finds it is at least as likely as not that the Veteran's CML was incurred in active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for CML is warranted.

ORDER

New and material evidence has been presented to reopen the claim of service connection for a back disability; service connection for degenerative disc disease of the lumbar spine is granted.  

New and material evidence has been presented to reopen the claim of service connection for hypertension; to that limited extent, the appeal is granted.  

Service connection for chronic myelogenous leukemia is granted.


REMAND

The Veteran seeks service connection for hypertension secondary to service-connected type II diabetes mellitus.  In February 2007, the Veteran's private physician noted that the Veteran was diagnosed with diabetes mellitus in February 2001.  He did determine that the Veteran's type II diabetes mellitus has aggravated the Veteran's hypertension; however, no explanation for this conclusion was provided and no baseline level of severity was noted.

The Board finds it necessary to remand the reopened claim for a VA examination and medical opinion regarding the possible relationship between the Veteran's hypertension and service-connected diabetes mellitus.

The Board notes that VA will not concede that a nonservice-connected disease or injury was aggravated by service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b). 

Notably, section 3.310 was amended to include this language regarding aggravation and the baseline level effective September 7, 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  As the Veteran's claim was filed after the effective date, the current version of 38 C.F.R. § 3.310 applies to this claim. 

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete VA treatment records, and any private records the Veteran identifies in connection with the Veteran's hypertension claim.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the hypertension claim.  The entire claims file must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion in response to the following:

A. Is it at least as likely as not (a 50 percent or higher degree of probability) that hypertension is proximately due to or the result of his service-connected type II diabetes mellitus? 

B. Is it at least as likely as not (a 50 percent or higher degree of probability) that hypertension is aggravated by his service-connected type II diabetes mellitus? 

* If it is found that hypertension is aggravated by the service-connected type II diabetes mellitus, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

* If some of the increase in severity is due to natural progress of hypertension, the examiner should identify the degree of increase in severity due to natural progression.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue of entitlement to service connection for hypertension on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


